UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7313



PIERRE A. RENOIR,

                                              Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-580)


Submitted:   January 31, 2002              Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pierre A. Renoir, Appellant Pro Se. Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pierre A. Renoir appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See Renoir v. Virginia, No. CA-99-580 (W.D. Va.

July 31, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2